—Judgment, Supreme Court, Bronx County (David Levy, J.), entered on or about September 5, 1991, dismissing the action at the close of plaintiff’s evidence for failure to establish a prima facie case unanimously affirmed, without costs.
Plaintiff seeks damages for personal injuries allegedly sustained when she slipped on a piece of fat on the tiled entranceway to defendant’s butcher shop. There is no evidence in the record upon which the jury could have inferred that defendant had actual or constructive notice of the condition that caused the fall (Trujillo v Riverbay Corp., 153 AD2d 793, 795; Putnam v Stout, 38 NY2d 607, 612), or that a sufficient *460period of time had elapsed to permit defendant to discover and remedy the condition (Gordon v American Museum of Natural History, 67 NY2d 836, 837; Lewis v Metropolitan Transp. Auth., 99 AD2d 246, 249, affd 64 NY2d 670). Plaintiff testified that she did not observe any slippery substance until after the fall (cf., Lewis v Metropolitan Transp. Auth., supra, at 251), and the testimony of her proposed expert witness was irrelevant to the issue of notice and would not have obviated it as a required element of her cause of action. Concur—Wallach, J. P., Kupferman, Kassal and Rubin, JJ.